Citation Nr: 0302860	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  99-25 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for removal of the right 
testicle secondary to hernioplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  This case was previously 
before the Board in February 2001.  At that time, the Board 
remanded this claim to the RO for additional development.  
The case has been returned to the Board and is ready for 
further review.


FINDING OF FACT

Testicular sonography and physical examination have revealed 
the presence of the veteran's right testicle.


CONCLUSION OF LAW

Removal of the right testicle secondary to hernioplasty was 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a VA 
benefit.  The Board finds that the RO decisions and 
correspondence provided to the veteran in this case have 
notified him of regulations pertinent to service connection 
claims, informed him of the reasons for which it had denied 
his claim, and provided him additional opportunities to 
present evidence and argument in support of his claim.  
Further, the Board notes that the claims file contains 
relevant service and VA medical records, including a VA 
examination that addressed the veteran's contentions in this 
case.

The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim, and in a March 2001 letter the 
veteran was notified of the evidence he could submit and the 
evidence that VA would obtain.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As such, the Board finds that VA has 
done everything reasonably possible to assist the veteran and 
that no further action is necessary.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service medical records indicate that the veteran underwent 
right inguinal hernioplasty in January 1961.  The veteran 
asserts that his right testicle was removed at the time of 
the hernioplasty.

Based on contradictory evidence in the claims file, in 
February 2001 the Board remanded this case for the purpose of 
affording the veteran a VA examination to determine whether 
the veteran's right testicle was present.  In April 2001 the 
veteran underwent such a VA examination.  The April 2001 VA 
examiner noted that the veteran's right testicle was present; 
the examiner's conclusion was based on both physical 
examination and an April 2001 testicular sonogram.  The 
diagnosis was atrophic right testicle, measuring about 1 
centimeter, definitely present, tender to palpation.

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim.  The Board finds that 
the preponderance of the evidence is against a finding that 
the veteran's right testicle was removed during service.  
First, there is nothing in the service medical records 
suggesting that the veteran's right testicle was removed.  
Second, the April 2001VA examiner has demonstrated the 
presence of the right testicle, by both physical examination 
and testicular sonography.  Although some earlier VA records 
indicated or suggested that the veteran's right testicle was 
not present, it does not appear that those findings were 
based on testicular sonography or other such testing.  In 
short, service connection for removal of the right testicle 
is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran.  Accordingly, the benefit-of-the-doubt rule is not 
applicable, and the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for removal of the right testicle 
secondary to hernioplasty is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

